Citation Nr: 1127898	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  99-07 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of left leg fracture.

2.  Entitlement to service connection for residuals of lumbar disc surgery.

3.  Entitlement to service connection for acquired psychiatric disorder, to include depression with anxiety.

4.  Whether new and material evidence has been received to reopen a claim of service connection for organic heart disease.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for additional left leg disability.

6.  Entitlement to an effective date earlier than December 18, 1997, for grant of nonservice-connected disability pension.

7.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.

REPRESENTATION

Appellant represented by:	John F. Cameron, Esq.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to February 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in October 1998, September 1999, and February 2000 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The RO in St. Petersburg, Florida, currently has jurisdiction over the Veteran's VA claims folder.

This case was previously before the Board in October 2001 and July 2004, at which time it was remanded for further development.  In October 2001, the Board remanded the case to comply with the Veteran's request for a Travel Board hearing.  However, in August 2003, the Veteran cancelled his hearing request.  Thereafter, in July 2004, the Board remanded the case to request clarification from the Veteran regarding the date and circumstances of his left leg fracture, and to obtain records from the Social Security Administration (SSA).  All requested development appears to have been accomplished.  Therefore, a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

Despite the foregoing, for the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is still required with respect to the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for additional left leg disability, and for TDIU.  Accordingly, these claims are REMANDED to the RO.

As an additional matter, the Board notes that, in various statements, the Veteran has indicated that his lumbar spine disability and acquired psychiatric disorder developed and/or were aggravated by treatment, and/or lack thereof, from VA medical facilities.  Therefore, the issue of entitlement to compensation under 38 U.S.C.A. § 1151 has also been raised for these disabilities.  However, the issues adjudicated below by the Agency of Original Jurisdiction (AOJ) and certified to the Board is whether these disabilities are directly related to service.  Therefore, the Board does not have jurisdiction over 38 U.S.C.A. § 1151 aspect of these disabilities, and the matter is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the disposition of the issues adjudicated by this decision have been accomplished.

2.  The preponderance of the competent medical and other evidence of records is against a finding that the Veteran sustained a left leg fracture during active service.

3.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran's lumbar spine disorder was incurred in or otherwise the result of his active service.

4.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran's acquired psychiatric disorder was incurred in or otherwise the result of his active service.

5.  Service connection was previously denied for organic heart disease by an August 1967 rating decision, and was upheld by a December 1968 confirmed rating decision.  The Veteran was informed of both decisions, including his right to appeal, and did not appeal.

6.  The additional evidence submitted to reopen the Veteran's claim of service connection for organic heart disease bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and is so significant that it must be considered in order to fairly decide the merits of the claim.

7.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran's current heart disease was incurred in or otherwise the result of his active service.

8.  The Veteran's original claim of entitlement to nonservice-connected pension benefits was received by VA on October 29, 1996, and he has continually pursued this case since that time.


CONCLUSIONS OF LAW

1.  A left leg fracture was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

2.  A lumbar spine disorder was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

3.  An acquired psychiatric disorder, to include depression with anxiety, was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

4.  New and material evidence having been received to reopen the claim of entitlement to service connection for organic heart disease, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 20.1103 (2010); 38 C.F.R. § 3.156(a) (2000).

5.  Organic heart disease was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

6.  The criteria for an earlier effective date of October 29, 1996, for the grant of nonservice-connected pension benefits are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For the reasons stated below, the Board finds that new and material evidence has been received to reopen the organic heart disease claim.  Therefore, no further discussion of the VCAA is warranted with respect to this aspect of the appeal as any deficiency has been rendered moot.

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  However, because the VCAA was enacted in November 2000, after the initial adjudication of the current appellate claims by the RO (the "AOJ" in this case), it was impossible to provide notice of the VCAA before the initial adjudication in this case.  Indeed, VA's General Counsel has held that the failure to do so under such circumstances does not constitute error.  See VAOGCPREC 7- 2004.  Under such circumstances, the United States Court of Appeals for the Federal Circuit has indicated that this defect can be remedied by a fully compliant VCAA notice issued prior to a readjudication of the claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  

In this case, the Veteran was sent VCAA-compliant notification via letters dated in December 2003 and January 2010 prior to readjudicating his claims in Supplemental Statements of the Case (SSOC).  Therefore, the Board finds that any defect with respect to the timing of the VCAA notice requirement was harmless error.  Moreover, taken together, the aforementioned VCAA letters informed the Veteran of what was necessary to substantiate his current appellate claims, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the January 2010 letter included the information regarding disability rating(s) and effective date(s) mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

With respect to the earlier effective date claim, in Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Although this caselaw was in regard to service connection claim(s), and the earlier effective date in this case concerns nonservice-connected pension benefits, the Board finds no reason why the same rationale should not apply in this case.  Moreover, even if this caselaw were not applicable, the Board has already noted that the January 2010 letter included the information on effective date(s) mandated by the Court.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied except for the 38 U.S.C.A. § 1151 and TDIU claims.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  Although no VA medical examination was accorded to the Veteran regarding his service connection claims, for the reasons detailed below the Board finds that no such development is warranted based on the facts of this case.  Regarding the heart disease claim, under the law, an examination is not required in the context of new and material evidence claims.  38 C.F.R. § 3.159(c)(4)(iii); see also 66 Fed. Reg. 45,620, 45,628 (August 29, 2001).  Finally, with respect to the earlier effective date claim, the Board notes that, as a general rule, the adjudication of a claim for an earlier effective date is based upon evidence already in the claims folder; the resolution of the claim depends upon when certain document(s) were either received by VA and/or promulgated to the Veteran.  Therefore, there is no reasonable possibility that any further development, such as a medical examination, would aid in the resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

I.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In this case, the Board observes that nothing in the Veteran's service treatment records reflect that he sustained a left leg fracture during his active service, nor are there any entries indicating lumbar spine and/or psychiatric problems.  Rather, his lower extremities, spine, and psychiatric system were all clinically evaluated as normal on his February 1967 discharge examination.  Moreover, all of the current disabilities were first noted in the post-service medical records years after his separation from service.  For example, the record reflects he was hospitalized and treated at a VA facility in October 1973 for a left leg fracture.  

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

In addition, no competent medical opinion is of record which relates any of the current disabilities to active service.  Moreover, the Board concludes that no development on this matter is warranted in this case.  In the absence of evidence of in-service incurrence or aggravation of the claimed disabilities, any medical nexus opinion would not be supported by what actually occurred in service.  Simply put, there is no relevant complaint or clinical finding for a clinician to link the claimed disabilities to the Veteran's military service.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (a medical opinion that is based on the veteran's recitation of medical history, and unsupported by clinical findings, is not probative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); Black v. Brown, 5 Vet. App. 177, 180 (1995) (A medical opinion is inadequate when unsupported by clinical evidence).  

The Board acknowledges the holding of Jandreau, supra, regarding the fact that certain symptoms are subject to lay observation.  However, the Veteran's own statements are to the effect that his left leg fracture, lumbar spine disorder, and acquired psychiatric disorder developed after his separation from service.  For example, in various statements, including one received in November 2004 following the July 2004 remand, the Veteran stated that the left leg fracture occurred in the 1970s which is after his discharge from service.  He also indicated that he had lumbar spine abnormalities beginning in the late 1980s.  Moreover, as noted in the Introduction, his contentions regarding these disabilities appear to focus more on the effect of the medical treatment he received from VA, or lack thereof.  Nothing in his statements indicates that these disabilities originated during his period of active duty.  

For these reasons, the Board has concluded that the preponderance of the evidence is against the Veteran's service connection claims.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefits sought on appeal with respect to these claims must be denied.

II.  New and Material Evidence

Service connection was previously denied for organic heart disease by an August 1967 rating decision, and was upheld by a December 1968 confirmed rating decision.  The Veteran was informed of both decisions, including his right to appeal, and did not appeal.  Consequently, these decisions are final.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed prior to August 29, 2001, as is the case here, provisions of 38 C.F.R. § 3.156(a), provide that "new and material evidence" is evidence not previously submitted which bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. Part 3 (2000).  Furthermore, the Federal Circuit indicated in regard to this version of 38 C.F.R. 
§ 3.156(a), that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

The evidence of record at the time of the prior denials includes the Veteran's service treatment records, and post-service medical records which cover a period through 1968.  In pertinent part, the Veteran's service treatment records contain no findings indicative of heart disease, and show that his heart was clinically evaluated as normal on his February 1967 discharge examination.  His post-service medical records reflect he underwent VA hospitalization in July 1967 for complaints of left chest pain, both front and back, which started about 4 to 5 hours prior to admission.  However, these complaints were not attributed to heart disease, but to pneumothorax, minimal, spontaneous.  Thereafter, a November 1968 private medical statement included a diagnosis of paroxysmal tachycardia of unknown etiology.

The original August 1967 denial was on the basis that the record did not show organic heart disease.  The subsequent December 1968 confirmed rating decision was on the basis that the paroxysmal tachycardia was not organic heart disease, nor a condition that could be established as presumptively related to service connection.

The evidence received since the last prior denial includes additional statements from the Veteran, as well as additional post-service medical records which cover a period through 2010.

In pertinent part, the additional post-service medical records do include findings of organic heart disease to include coronary artery disease (CAD).  As such, this evidence goes to the specific basis of the prior denials.  Therefore, the Board finds that the additional evidence submitted to reopen the Veteran's claim of service connection for organic heart disease bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and is so significant that it must be considered in order to fairly decide the merits of the claim.  In short, new and material evidence has been received pursuant to 38 C.F.R. § 3,156(a) (2000).

Adjudication of the Veteran's appeal does not end with the finding that new and material evidence has been received.  The Board must now address the merits of the underlying service connection claim.

With respect to the organic heart disease claim, the Veteran essentially contends that his complaints of chest pain in 1967 were the initial indications of organic heart disease, and that service connection is warranted on the basis of this condition being present within one year of his separation from service.

The Board acknowledges that the provisions of 38 C.F.R. §§ 3.307 and 3.309(a) provide that certain chronic diseases, such as cardiovascular-renal disease, are entitled to a grant of service connection on a presumptive basis if present to a compensable degree within the first post-service year.  However, as detailed above, the Veteran's complaints were attributed to conditions other than organic heart disease.  Moreover, the current findings of heart disease were many years after his separation from service.  In fact, VA general medical examinations conducted in January 1997 and August 1998 found that he did not have heart disease.  Consequently, the record does not support a finding that the Veteran was diagnosed with organic heart disease within one year of his separation from service.

The Board acknowledges that the Veteran, as a lay person, is competent to describe his symptomatology of chest pain.  See Jandreau, supra.  However, he is not competent to relate these complaints to heart disease, which is an internal condition.  

In view of the foregoing, the Board finds that service connection is not warranted for organic heart disease pursuant to the provisions of 38 C.F.R. §§ 3.307, 3.309(a).  No other presumptive provisions appears applicable to this case.  Moreover, as there were no findings of heart disease until years after the Veteran's separation from service, no medical examination or opinion is warranted for the same reasons as the other service connection claims.  

For these reasons, the Board finds that the preponderance of the evidence is against a service connection for organic heart disease, and the claim must be denied.

III.  Earlier Effective Date

The law authorizes the payment of a pension to a veteran of wartime who has the requisite service and who is permanently and totally disabled from nonservice-connected disability not due to the veteran's own willful misconduct.  38 U.S.C.A. §§ 1502, 1521.  In this case, the record reflects the Veteran satisfies the criteria for nonservice-connected pension benefits.  However, he contends that he is entitled to an effective date earlier than December 1997.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400.  Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 

The effective date for pension claims received on or after October 1, 1984, is the date of receipt of the claim, unless, within one year from the date on which the Veteran became permanently and totally disabled, the Veteran files a claim for a retroactive award and establishes that a physical or mental disability, which was not the result of the Veteran's own willful misconduct, was so incapacitating that it prevented him or her from filing a disability pension claim for at least the first 30 days immediately following the date on which the Veteran became permanently and totally disabled. See 38 C.F.R. § 3.400(b) (1) (ii) (A)-(B).  Extensive hospitalization will generally qualify as sufficiently incapacitating to have prevented the filing of a claim.  See 38 C.F.R. § 3.400(b) (1) (ii) (B).

The VA administrative claims process recognizes formal and informal claims. A formal claim is one that has been filed in the form prescribed by the Secretary. 38 C.F.R. § 3.151.  Any communication or action, indicating an intent to apply for one or more benefits, under the laws administered by VA, from a claimant may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim. 38 C.F.R. 3.155.

The provisions of 38 C.F.R. § 3.157 commence with notation of the general rule that the effective date of compensation benefits will be the date of receipt of the claim or the date when entitlement arose, whichever is the later.  However, this regulation goes on to provide that receipt of clinical reports of examination or hospitalization may serve as informal claims "for increase or to reopen" where the claim is for an already service-connected condition.  The date of receipt of such clinical evidence may serve to form the basis for an earlier effective date for the subsequent award of VA benefits if such benefits derive from (1) a claim for increased evaluation or (2) an application to reopen a claim for compensation denied because the service-connected disability was not of compensable degree.

"Application" is not defined in the statute.  However, in the regulations, "claim" and "application" are considered equivalent and are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

The Federal Circuit, in Rodriguez, supra, pointed out that for purposes of establishing the requirements and procedures for seeking veterans' benefits, a claim, whether "formal" or "informal" must be "in writing" in order to be considered a "claim" or "application" for benefits, and that the provisions of 38 C.F.R. § 3.1(p) defines "claim," informal as well as formal, as a "communication in writing."  Further, the Federal Circuit stated that when 38 C.F.R. § 3.155(a) refers to "an informal claim," it necessarily incorporates the definition of that term in 38 C.F.R. § 3.1(p) as a "communication in writing."  The Federal Circuit also pointed out the provisions of 38 C.F.R. § 3.155(a) make clear that there is no set form that an informal written claim must take.  All that is required is that the communication "indicat[e] an intent to apply for one or more benefits under the laws administered by the Department," and "identify the benefits sought."

In this case, there is no dispute that the Veteran's original application for nonservice-connected pension benefits was received by VA on October 29, 1996.  No written communication is of record indicating an unadjudicated claim for such benefits prior to that date.  Although the Veteran's pension claim was originally denied by a February 1997 rating decision, he submitted a timely Notice of Disagreement to that decision, and the claim was ultimately granted by an October 1998 rating decision.  In short, the record reflects the Veteran continually and consistently pursued his claim since he initiated it in October 1996.  

The record reflects that the December 1997 effective date was originally based upon the receipt of a reopened claim, which appears to have been the Veteran's Notice of Disagreement.  He was subsequently granted an earlier effective date, still in December 1997, based upon medical evidence which apparently indicated he was entitled to the benefit sought on appeal.  However, the fact remains is that he has had a continuous claim for nonservice-connected pension benefits since October 29, 1996.  The Board further notes that the evidence of record indicates that he was permanently and totally disabled due to his combined medical disabilities from that date.

In view of the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds that he is entitled to an effective date of October 29, 1996, for the grant of nonservice-connected pension benefits.


ORDER

Entitlement to service connection for residuals of left leg fracture as directly related to service is denied.

Entitlement to service connection for residuals of lumbar disc surgery is denied.

Entitlement to service connection for acquired psychiatric disorder, to include depression with anxiety is denied.

New and material evidence having been received to reopen the claim of entitlement to service connection for organic heart disease, the claim is reopened.  To this extent only, the benefit sought on appeal is allowed.

Entitlement to service connection for organic heart disease is denied.

Entitlement to an effective date of October 29, 1996, for the grant of nonservice-connected pension benefits is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The Veteran essentially contends that he developed additional disability of the left leg due to VA's treatment, or lack thereof, of his left leg fracture.  As noted above, the record reflects that he was hospitalized and treated for this fracture at a VA facility in October 1973.  The record also indicates that he continues to have a left leg disability.  

Under the current provisions of 38 U.S.C.A. § 1151 compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected. For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and-

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was:

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to establish entitlement to Section 1151 benefits, these factors must be shown: (1) Disability/additional disability; (2) that VA hospitalization, treatment, surgery, examination, or training was the cause of such disability; and (3) that there was an element of fault on the part of VA in providing the treatment, hospitalization, surgery, etc., or that the disability resulted from an event not reasonably foreseeable.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 3.361, in pertinent part also provides that

(1) Care, treatment, or examination. To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider . . . .

38 C.F.R. § 3.361(d).

In this case, no competent medical opinion is of record which addresses whether the Veteran developed additional left leg disability as a result of VA medical treatment, and, if so, whether such additional disability is due to some element of fault on the part of VA.  Consequently, the Board concludes that a medical examination and opinion is required in order to resolve this matter.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that an examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board further finds that any outstanding treatment records regarding the Veteran's left leg should be obtained while the case is on remand.

As the resolution of the 38 U.S.C.A. § 1151 claim may affect the issue of whether TDIU is warranted, these claims are inextricably intertwined.  Therefore, the Board will defer adjudication of the TDIU claim until the development directed for the 38 U.S.C.A. § 1151 claim has been resolved.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and addresses of all medical care providers who have treated the Veteran for his left leg since December 2010.  After securing any necessary release, the RO should obtain those records not on file.

2.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to address his claim for compensation under 38 U.S.C.A. § 1151 for additional left leg disability.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.

Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that he developed additional disability of the left leg due to VA medical treatment.  In pertinent part, the examiner should address whether any failure on the part of VA to timely diagnose and properly treat the fracture proximately caused the continuance or natural progress of the left leg disability.

If the Veteran did develop additional disability of the left leg due to VA treatment, the examiner should express an opinion as to whether it is at least as likely as not due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA.

A complete rationale for any opinion expressed should be provided, to include if the examiner determines no opinion can be provided without resort to speculation.

3.  Thereafter, the RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional development deemed necessary, the RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  The RO's decision should reflect consideration of both the 38 U.S.C.A. § 1151 claim and the TDIU claim.

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a SSOC, which addresses all of the evidence obtained after the issuance of the last SSOC in December 2010, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


